Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 9, 2018

                                         No. 04-17-00026-CV

                                         Michele R. PAULI
                                      Appellant / Cross-Appellee

                                                     v.

                               Michael D. HAYES and Teresa C. Hayes
                                    Appellees / Cross-Appellants

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-12272
                           Honorable Solomon Casseb, III, Judge Presiding


                             CORRECTED ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

    The Appellees Unopposed Motion for Leave to File Post Submission Brief is
GRANTED.

           Entered this 9th day of February, 2018.

                                                                     PER CURIAM


           Attested to: ____________________________
                          Keith E. Hottle,
                          Clerk of Court